IN THE UNITED STATES DISTRICT COURT
FOR 'l`I-IE DISTRICT OF MAR.YLAND

ISAAC T. BOLDEN§ JR.,
Plaintiff,
vs. Civil Action No. ADC-18-3213

STEPHEN T. MOYER, et al. ,

Defcndants.

~K-X-'X"l£-)€-X'-K'*')&-)E'

*=l¢*********$***********=l=****

MEMORANDUM OPINION_

The Court has before it Defendants’ Motion to Dismiss or, in the alternative, Motion for
Summary Judgment (the “Motion to Disrniss”) (ECF No. 30). Defendants allege that Plaintiff has
failed to state a claim upon Which relief may be granted and alternatively, in the light most
favorable to the Plaintiff, there exists no dispute of material fact, entitling Defendants to summary
judgment Plaintiff has responded that there is a dispute of material fact and Plaintiff is entitled to
relief. After considering the Motion to Dismiss and the responses thereto (ECF Nos. `33, 36), the
Court finds that no hearing is necessary See Loc.R. 105.6 (D.Md. 2018). For the reasons set forth
beloW, the Court GRANTS the Motion to Dismiss and, in the alternative, Summary Judgment to
Defendants on all Counts.

FACTUAL BACKGROUND

On .Tune 2, 2006, Plaintiff pled guilty to first-degree rape and first-degree assault in the l
Circuit Court for Prince George’s County. ECF No. 29 at 6, 1[ 17; ECF No. 30-2 at 3-4. Plaintiff
Was sentenced to 25 years’ incarceration with all but 15 years suspended concurrent to both counts

of conviction ECF No. 30-2 at 8. The Division of Correction (“DOC”) calculated Plaintiff’S

 

maximum confinement date as November 26, 2020. ECP No. 30-3. Plaintif`f` does not contest any
of these facts.

What Plaintif`f does contest is that his release date of September 1, 2015 was incorrect and
that August 30, 2015 was correct and since it was a weekend, he should have been released on
August 28, 2015, four days prior to September l. ECF No. 29 at 6, 1111 16, l9. Plaintiff also alleges
that he should have been entitled to an additional 780 special project diminution credits for his
participation in the “Youth Offendcrs Patuxent Program,” which would have resulted in release
sometime in August 2013. Id. at 5-6, 111 13-16. Plaintiff states that if he was not entitled to the
780 additional credits, then his release date Should have been August 28, 2015, as stated
previously. See id. at 6, ‘|H[ 17_18.

ln his complaint, Plaintiff alleges violations of the Fif`th, Eighth, Ninth, and Fourteenth
Amendments against all Defendants in Count l; violations of` the Maryland Declaration of Rights,
Articles XXIV and XXVI in Count ll; and violations of Maryland state law in claims set forth in
Count IIl. Id. at 12-15, 111 52-65. The Court has reviewed the allegations of violations of civil
rights and state law claims set forth in the Complaint. The Court finds that it is not necessary to
reach the constitutional merits of` the claim or liability of any Def`endant since the underlying basis
of` the lawsuit_the calculation of the release date of` Plaintiff_lacks any merit and the Motion to
Dismiss or, in the altemative, Motion for Summary Judgment is GRANTED.

PRoCEDURAL BACKGROUND
The original Complaint was filed in the Circuit Court for Baltimore City on August 27,

2018 and removed by Def`endants to this Court on October 16, 2018. ECF No. l.1 On January 7,

 

1 On November 21, 2018, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court f`or the District of Maryland and upon consent of all parties, this case

2

2019, Plaintiff amended the Complaint. ECF No. 29. On January 22, 2019, Defendants filed the
Motion to Dismiss. ECF No. 30. Plaintiff filed an opposition on February 22, 2019, ECF No. 33,
and Defendants replied on March 15, 2019, ECF No. 36. This matter is now fully briefed, and the
Court has reviewed Defendants’ Motion to Dismiss, as well as the responses thereto. For the
following reasons, the Motion to Dismiss or, in the altemative, Motion f`or Summary Judgment is
GRANTED.
DlchssIoN
A. Standards of Review
l. Motion to Dismiss for Failure to State a Claim

The purpose of a Rule 12(b)(6) motion is to test the sufficiency of a complaint, not to
“resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”
Kz'ng v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (quoting Edwards v. City ofGoldsboro, 178
F.3d 231, 243-44 (4th Cir. 1999)). A complaint must contain “sufficient factual matter, accepted
as true, to ‘lstate a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility
exists “when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. An inference of a mere
possibility of misconduct is not sufficient to Support a plausible claim. Id, at 679. As stated in
Twombly, “[f]actual allegations must be enough to raise a right to relief above the speculative
level.” 550 U.S. at 555 . “A pleading that offers ‘labels and cpnclusions’ or ‘a forrnulaic recitation

of the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

 

was transferred to United States Magistrate Judge A. David Copperthite for all proceedings ECF
NO. 17. `

 

assertions’ devoid of ‘further factual enhancement.”’ Iqbal, 556 U.S. at 678 (internal citations
omitted). Although When considering a motion to dismiss a court must accept as true all factual
allegations in the `complaint, this principle does not apply to legal conclusions couched as factual
allegations Twombly, 550 U.S. at 555 .
2. Motion for Summ@ Judgment

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment but rather, there must be a genuine issue of
material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247_48 (1986) (“[T]he mere
existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” (emphases in original)). An issue of fact is material if, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Id. at 248. There is a
genuine issue as to material fact “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Id.; see also Dulaney v. Packaging Corp. ofAm., 673 F.3d 323, 330
(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor
of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (internal citations omitted).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material_fact essential to the non-movant’s claim is

absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on

the non-movant to establish that there is a genuine issue of material fact. Matsushz`ta Elec. Indus.
Co. v. Zem`rh Radio Corp. , 475 U.S. 574, 586 (1986). ln order to meet this burden, the non-movant
“may not rest upon the mere allegations or denials of [its] pleadings,”_ but must instead “set forth
specific facts showing that there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting Fed.R.Civ.P. 56(e)).

ln determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. `
2011)). A genuine issue of material fact exists if “there is sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St. Paul
Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249). Thus,
“to grant summary judgment the [c]ourt must determine that no reasonable jury could find for the
nonmoving party on the evidence before it.” Moss v. Park.s Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perim` Corp. v. Perz'ni Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

In this case, Defendants have Styled their motion as a Motion to Dismiss or, in the
altemative, a Motion for Summary Judgment. ECF No. 30. “A district judge has ‘complete
' discretion to determine whether or not to accept the submission of any material beyond the
pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby
converting the motion, or to reject it or simply not consider it.”’ Whitaker v. Md. Transz`t Admin. ,
No. ELH-17-00584, 2018 WL 902169, at *7 (D.Md. Feb. 14, 2018) (quoting SC CHARLES ALAN
WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PRocEDURi-: § 1366, at 159 (3d ed. 2004,
201 1 Supp.)). “This discretion ‘should be exercised with great caution and attention to the parties’

procedural rights.”’ Id. (quoting WRIGHT & MILLER, supra, at 149). “ln general, courts are guided

by whether consideration of extraneous material ‘is likely to facilitate the disposition of the action,’
and ‘whether discovery prior to the utilization of the summary judgment procedure’ is necessary.”
fd. (quoting WRIGHT & MILLER, supra, at 165-67).

“Ordinarily, summary judgment is inappropriate ‘where the parties have not had an
opportunity for reasonable discovery.”’ Id. (quoting E.I du Pont de Nemours & Co. v. Kolon
Indus., Inc., 637 F.3d 435, 448-49 (4th Cir. 2011)). “However, ‘the party opposing summary
judgment cannot complain that summary judgment was granted without discovery unless that party
has-made an attempt to oppose the motion on the grounds that more time was needed for
discovery.”’ Id. (quoting Harrods Ltd. v. Sixly Imernet Domain Names, 302 F.3d 214, 244 (4th
Cir. 2002)) (citations and internal quotation marks omitted). Federal Rule of Civil Procedure 12(d)
requires that all parties be given a reasonable opportunity to present all the material that is pertinent
to the motion. Fed.R.Civ.P. l2(d).

“[W]hen a plaintiff fails to introduce a pertinent document as part of his complaint, the
defendant may attach the document to a motion to dismiss the complaint and the Court may
consider the same without converting the motion to one for summary judgment.” Davis v. George
Mason Um'v., 395 F.Supp.2d 331, 335 (E.D.Va. 2005) (citations and internal quotation marks
omitted). ln this case, Plaintiff has not produced any of the statutory or regulatory authority that
governed the calculation of his release date. Defendants have provided the information and
documentation in their motion. Since these documents were inextricably intertwined with
Plaintiff’s complaint but not provided and not responded to in Plaintist responsive motion, they
are proper, and the Court may view this motion as a motion to dismiss and not treat it as a motion

for summary judgment Id.

 

 

The motion is plead in the alternative and therefore Plaintiff was on notice that Defendants
were seeking both to dismiss and a grant of summary judgment “To raise adequately the issue
that discovery is needed, the non-movant typically must file an affidavit or declaration pursuant to
Rule 56(d) . . . explaining why . . . ‘he cannot present facts essential to justify its opposition,’
without needed discovery.” Whitaker, 2018 WL 902169, at *8 (quoting Fed.R.Civ.P. 56(d)). “A
non-moving party’s Rule 56(d) request for additional discovery is properly denied ‘where the
additional evidence sought for discovery would not have by itself created a genuine issue of
material fact sufficient to defeat summary judgment.’” Id. (quoting Strag v. Bd. of Trs., Craven
Cmty. Coll., 55 F.3d 943, 954 (4th Cir. 1995)). “[T]he failure to file an affidavit . . . is itself
sufficient grounds to reject a claim that the opportunity for discovery was inadequate” Harrods,
Ltd., 302 F.3d at 244.

ln this case, Plaintiff was well aware of Defendants’ request for summary judgment ECF
No. 33 at 10_12. Plaintiff does not request additional time for discovery in order to respond to the
motion for summary judgment See id Even if requested, it is hard to conceive of any scenario
where additional discovery Would assist Plaintiff in prosecuting his claims. Simply put, Plaintiff
did not understand the statutory scheme for release and simply calculates his credits incorrectly,
as explained below.

B. Defendants’ Motion to Disrniss or, in the Alternative, Motion for Summary Judgment

Defendants set forth the authority for the diminution of an inmate’s terms of confinement
and Plaintiff does not contest this authority:

Under §§ 3-701 - 3-711 of the Correctional Services Article [of the
Maryland Code], with exceptions not relevant here, an inmate
committed to the custody of the Commissioner of Correction “is
entitled to a diminution of the inmate’s term of confinement”

through the application of diminution of confinement credits. [MD.
CODE ANN., CORR. SERVS. § 3-702 (West 2019)]. There are four

types of diminution credits that inmates may earn: good conduct
credits, industrial credits, educational credits, and special project
credits. [Id. §§ 3-704 to 3-707]. Good conduct credits are deducted
“in advance from the inmate’s term of confinement.” [Id. § 3-
704(a)]. The other types of credit are awarded monthly, as they are
earned. [Id. §§ 3-705 - 3-707]. Because Plaintiffs term of
confinement comprised sentences for crimes of violence, see [MD.
CODE ANN., CRIM. LAW § 14-101(a)(8)-(a)(19)], his good conduct
credits were calculated at the rate of five days per month and the
maximum number of other credits he could earn each month was 15.
[See MD. CODE ANN., CORR. SERVS. § 3-704 (West 2019)]
(providing in relevant part that “[i]f an inmate’s term of confinement
includes a consecutive or concurrent sentence for a crime of
violence as defined in § 14-101 of the Criminal Law Article . . . .,
the deduction . . . shall be calculated at the rate of 5 days for each
calendar month); ici. [§ 3-707 (West 2019)] (providing that “an
inmate may not be allowed a deduction under this subtitle of more
than . . . 20 days for a calendar month”).

Under established DOC policy, credits are awarded on a prorated
basis when an inmate participates in a program for only a portion of
a month. The amount of prorated credits that can be earned in a
month depends on the number of days in the month. For example,
in a month that has 30 or 31 days, an inmate must participate in a
program for at least 28 days in order to earn the maximum five
. credits. lf an inmate participates in a program for 27 days in a month
that has 30 or 31 days, the inmate is entitled to only four credits.

ECF Noi 30-1 at 6-7 (internal citations omitted).

The Patuxent Youth Program

Defendants calculate that Plaintiff earned 1,913 credits, which when subtracted from the
November 6, 2020 maximum confinement date results in a release date of September 1, 2015. Id.
at 7-8. As stated previously, Plaintiff alleges, without citing to any support in either the DPSCS
or DOC regulations, that the Patuxent Program should have earned him 780 additional credits.
ECF No. 29 at 6, 11 16. Defendants have provided the Court With an affidavit and specific statutory
provisions, sections 4-213, 4-401(h), and 4-3'04 of the Correctional Services Article, that show that

the Patuxent Program is a placement and not in itself capable of providing credits as a job or other

4

program. ECF No. 30-1 at 8. This is also supported by the fact that Plaintiff earned industrial and
special project credits for the credit-based programs he completed while he was at the Patuxent
Program. Id.; ECF No. 30-6 at 3, 1111 15-16. Therefore, Plaintiff has provided no factual or legal
basis to support his claim that he is entitled to an additional 780 credits. “A pleading that offers '
‘labels and conclusions’ or ‘a forrnulaic recitation of the elements of a cause of action will not do.’
Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual
enhancement.”’ Iqbal, 556 U.S. at 678. Plaintiff only offers his opinion that he is entitled to 780
credits, with no legal or factual support and therefore has failed to State a claim that would entitle
him to relief as to this allegation
Calculation of the Release Date

The remaining argument Plaintiff presents is that he should have been released on August
28, 2015. What is clear from the complaint and pleadings is that there is no dispute as to any
material fact. The error committed here is one of Plaintiff’s mathematics and his understanding of
the uncontradicted regulations governing diminution of credits and release. Again, Plaintiff’s
argument is devoid of any legal or factual support

Defendants in their motion state:

As of July 31, 2015, DOC calculated Plaintiff’s mandatory release
date as September 9, 2015, based on 1,905 credits Plaintiff had
earned. [ECF No. 30-7]. Given this calculation, Plaintiff could earn
a maximum of four prorated educational and four prorated special
project credits for the month of August 2015. Id. Plaintiff could not
earn five education and five special project credits for August of
2015 because that would have resulted in a mandatory release date
of Sunday, August 30, 2015, Which would have required DOC to
release[ ] Plaintiff on Priday, August 28, 2015, because DOC does
not perform weekend releases. ld. Plaintijj" could not be released
on Friday, August 28, 2015, because, as of that date, he only
worked 27 creditable days toward his special project program. Id.
As a result, Plaintiff received four education and four special project
credits for August 2015, and his mandatory release date was

changed nom September 9, 2015, to September 1, 2015, based on
those eight credits. Id.

ECF No. 30-1 at 9-10 (emphasis added)`.
Plaintiff simply did not factor into his calculations that he could not be released on August
28, 2015 because he had not Worked 28 days. Plaintiff does not contest and could not contest that
on the 28th day of August, he had not completed 28 days of work in order to receive the full 8
credits and be released. With 8 days of credits added to his July 31, 2015 count of 1,905 days,
Plaintiff received the 1,913 credits and was properly released on September 1, 2015.
There exists an “affirmative obligation of the trial judge to prevent factually unsupported
claims and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football Club, Inc., 346
F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778_79 (4th Cir. 1993))
(internal quotation marks omitted). ln this case, it is clear that there are no facts to support
' Plaintiff’s claims and the facts are not contested. The only fact contested is whether the date of
release was correct While that fact may be the central issue to Plaintiff’s claims, it is obvious to
the Court that Plaintiff just got it wrong. No amendment of pleadings would alter those facts or
provide safe harbor for his complaint Since Plaintiff is unable to prove the underlying claim, there
is no need to address the constitutional issues presented.
CoNCLUsIoN
For the reasons set forth above, the Motion to Dismiss is GRANTED. Plaintiff has failed
to plead “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on
- its face.”’ Iqbal, 556 U.S. at 678. In the event the Court were to decide this Motion as a Motion
for Summary Judgment, the Motion would be GRANTED because there exists no dispuie as to

any material fact. Plaintiff “cannot complain that summary judgment was granted without

10

discovery . . . [because he made no] attempt to oppose the motion on the grounds that more time

was needed for discovery.” Harrods er. , 302 F.3d at 244. A separate Order will issue.

§ MQ., Z°¢‘Y
/

 

 

Date

United States Magistrate Judge

11

